Title: To Thomas Jefferson from Thomas Barclay, 14 June 1788
From: Barclay, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Philadelphia 14 June 1788
          
          I Beleive you will be much pleased to hear that I am going to Draw a Very Troublesom family from your Neighborhood. My Stay in America must unavoidably be longer than I intended, and therefore I think it Best that Mrs. Barclay and the Children join me here. I have not settled my accounts with Congress though they have been ready for Inspection for some time. The balance due to me from the public will be I Expect between Seventy and Eighty thousand livres, but there is an Arrangement to be made which requires nine States in Congress, and when so many are Collected, I shall push my affairs before them. All my thoughts are at present Engrossed in endeavors to put an End to my private Engagements. When this is done I shall fall into some line for the support of my family. My last Voyage to Europe has actually Cost me Twenty thousand guineas. I Beleive I have Enabled Mrs. Barclay to discharge her pecuniary obligations. There are others  of an other Nature, which neither she nor I will Ever be able to get Clear of. With great Truth I can declare there is not one person on Earth to whom I am so much indebted as I am to you. I have not words to Express my sense of your Kindness therefore I will drop the Subject.—Eight States have adopted the proposed Constitution and it is generally believed Virginia will make the Ninth. With Every sentiment of Gratitude and Esteem I am Dear Sir Your affect.
          
            Thos. Barclay
          
        